Name: Commission Regulation (EC) No 2115/94 of 29 August 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 56 687 tonnes of cereals held by the Irish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 8 . 94 Official Journal of the European Communities No L 224/5 COMMISSION REGULATION (EC) No 2115/94 of 29 August 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 56 687 tonnes of cereals held by the Irish intervention agency  6 687 tonnes of common wheat fodder  50 000 tonnes of barley held by it. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 8 September 1994. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 15 December 1994. 3 . Tenders must be lodged with the Irish intervention agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present situation , a standing invitation to tender for the resale on the internal market of 56 687 tonnes of cereals held by the Irish intervention agency should be issued ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Department of Agricultural and Food, Cereals Division, Agriculture House, Kildare Street, IRL-Dublin 2 (Telex : AGRI EI 93607 ; telefax : 661 62 63). HAS ADOPTED THIS REGULATION : Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Irish intervention agency shall notify the Commission of the quantities and average prices of the various lots sold . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 The Irish intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to tender for the resale on the internal market of : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 197, 30 . 7 . 1994, p. 1 . 0 OJ No L 191 , 31 . 7. 1993 , p . 76 . (4) OJ No L 21 , 26 . 1 . 1994, p. 1 .